COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00110-CV


STEVEN ADAMS                                                        APPELLANT

                                        V.

SANDFORD OIL COMPANY, INC.                                           APPELLEE


                                    ------------

           FROM THE COUNTY COURT AT LAW OF WISE COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant's “Defendant's Motion For Withdrawal Of

Appeal And Cancellation Of June 17, 2011 Hearing.” It is the court=s opinion that

the motion should be granted; therefore, we dismiss the appeal. See Tex. R.

App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                               PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: June 23, 2011




                                      2